UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1516


JOHN MICHAEL WOLFE,

                    Plaintiff - Appellant,

             v.

MARK R. HERRING, Attorney General, Commonwealth of Virginia,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:20-cv-00189-LO-JFA)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


John Michael Wolfe, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Michael Wolfe appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint for lack of subject matter jurisdiction. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district court. *

Wolfe v. Herring, No. 1:20-cv-00189-LO-JFA (E.D. Va. Mar. 30, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                 AFFIRMED AS MODIFIED




       *
        Because the district court’s dismissal was for lack of subject matter jurisdiction,
we modify the district court’s order to clarify that the dismissal is without prejudice. See
S. Walk at Broadlands Homeowner’s Ass’n v. OpenBand at Broadlands, LLC, 713 F.3d
175, 185 (4th Cir. 2013) (“A dismissal for . . . [a] defect in subject matter jurisdiction[]
must be one without prejudice, because a court that lacks jurisdiction has no power to
adjudicate and dispose of a claim on the merits.”).

                                               2